Citation Nr: 1638380	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and New Orleans, Louisiana, respectively, which denied the benefits sought on appeal.

In March 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board issued a remand decision in this matter in November 2014; it is again before the Board.  As a VA examiner's opinions have been obtained, the remand instructions are completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 
The Veteran has an electronic file in Virtual VA and VBMS. The Board has reviewed the electronic records in rendering this decision. 

The issue of entitlement to a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right ankle disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an October 2008 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in January 2015.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Ankle Condition

The Veteran's entrance and separation from service examinations are negative for a right ankle condition.  A July 1968 record reflects that the right ankle was sprained playing basketball, and pain and mild swelling were evident.

A May 1998 private treatment record notes right heel spur, with pain.  The Veteran had reported right heel pain that began the prior month.  He also reported heel pain 5 years ago after playing sports, which resolved after a few days.  The Veteran did not report pain since military service.

In an August 2010 private opinion, the Veteran's treating physician opined that the Veteran had venous insufficiency and patella bursitis in the right lower extremity related to his military service, citing STRs which reflect ankle and knee injury.  The private physician did not, however, provide a detailed rationale for this opinion, nor did the physician indicate a current ankle disability as linked to service, rather, the opinion appeared focused on the right leg disability as linked to service. 

In August 2011, the Veteran was afforded a VA examination to determine the nature and etiology of any right leg or ankle disability and any varicose veins.  The examiner determined that the Veteran did not have any right leg or ankle disability related to his varicose veins.  The examiner provided a negative opinion with respect to the Veteran's varicose veins, but failed to address whether the Veteran had a current disability of the right ankle as related to service.

The Veteran appeared for a Board hearing in March 2012.  The Veteran described suffered ankle injuries in service, during a basketball game, after which the ankle swelled, and also twisting the ankle while running, after which a bone popped out of the socket.

The Veteran appeared for a VA examination in regard to his right ankle in January 2015.  The examiner diagnosed right ankle degenerative arthritis, less likely than not related to service.  The examiner acknowledged the July 1968 note of right ankle strain, but stated that no other medical notes for evaluation, treatment for continuing ankle pain or repeat sprain were found in the service record or for the period immediately after service.  The examiner acknowledged the right heel spur noted in 1998, but stated that heel spurs are distinct from chronic strain.  The examiner stated that there was no medical data for evaluation or treatment of ankle sprain to connect the present condition of arthritis to the ankle sprain in 1968.  The examiner stated that the X-ray of the right ankle was reviewed, and the arthritis found is more likely related to aging.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for service connection for an ankle disability.  Although the evidence reveals that the Veteran currently suffers from an ankle condition, the most competent, probative evidence of record, the VA examiner's opinion, does not etiologically link it to his service.  In coming to this conclusion, the Board weighs most heavily the VA examination, which indicates there is no medical basis for attributing the ankle condition to service, and the current right ankle arthritis is most likely related to aging.

The Board also notes that the record supports that the Veteran did not receive continuous treatment for a right ankle condition after service.  The separation examination was negative for a right ankle condition and the first report of right ankle treatment is decades after service.

The Board notes that while the Veteran is competent to relay his experience, such as suffering ankle pain since service, lay statements are not competent to diagnose the cause of his pain or establish a connection between his ankle condition and his service.  Lay people have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiner who concluded that the Veteran's right ankle condition is less likely than not a result of his military service, and most likely the consequence of aging.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a right ankle condition, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a right ankle disability is denied.


REMAND

The Veteran appeared for a VA examination as to his right leg in January 2015.  The examiner found right knee arthritis less likely than not related to service.  The Veteran had reported falling during service and injuring his right knee.  The examiner stated that the Veteran's report of injury to his right knee when he fell in service seems plausible, however after review of the STR, she was unable to confirm the Veteran's report of injury to right knee in service, and there were no medical records for evaluation or treatment for the knee problem found in the period in service or immediately after service.  The examiner stated that direct service connection cannot be made at this time because no primary record of evaluation treatment for a knee condition was found in the STR.  The examiner addressed the August 2008 positive nexus opinion, stating again that the STRs did not support the positive nexus opinion, therefore it was improbable.

Lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In Dalton, the Court found a VA opinion inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  As such, the January 2015 examiner's rationale for a negative nexus opinion is inadequate and as such an additional opinion must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  Relevant Virtual VA and VBMS records must be reviewed.  If examination of the Veteran is required to answer the following inquiries, one should be scheduled with proper notice to the Veteran.

For the Veteran's claimed right leg disabilities, including right knee degenerative arthritis, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused by or etiologically related to active duty.  

The examiner is asked to address the August 2008 progress note from the Veteran's treating physician, which suggests a link between a current right leg disability and service. 

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.  Please explicitly address the Veteran's lay statements of record, and do not rely on absence of medical evidence in the STRs as rationale.

2.  Following completion of the above, the AOJ must readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


